DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0201002, hereinafter “Kim”) in view of Park et al. (US 2018/0088392, hereinafter “Park”).
In regard to claim 1, Kim discloses a flexible plastic film that has excellent flexibility while exhibiting high hardness [abstract]. The films are excellent for windows of display devices [0003 and 0011]. The film comprises a support substrate having an elastic modulus of 4 GPa or more [0015]. A coating layer may be formed on at least one surface of the support surface [0020]. The flexible plastic film may further include at lest one selected from a layer, a membrane, a film or the like, such as a plastic resin film, a release film, a conductive film, a conductive layer, a liquid crystal layer, a coating layer, a cured resin layer, a non-conductive film, a metal mesh layer or a patterned metal layer on the top surface of at least on coating layer or between the substrate film and the coating layer [0068].  The examiner considers the support substrate of Kim to be the second layer of the applicant’s claimed window, the coating layer to be the third layer disposed on the second layer, and the additional coating layer to be the hard coating layer disposed on the third layer. 
Kim is silent with regard to the window comprising a first layer comprising a polyurethane.
Park discloses a window for display device that includes a buffer layer 13 that is disposed under a substrate to absorb and/or smooth an impact force to an upper side of the substrate [0056]. The buffer layer 13 is formed of a polyurethane [0058]. The buffer layer 13 is considered a first layer [fig. 1]. 
Kim and Park both disclose a window for a display device that comprises a multilayer structure that includes a substrate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the buffer layer comprising polyurethane of Park on the outer side of the substrate layer of Kim motivated by the expectation of forming a layer that absorbs and/or smooths an impact force of the substrate [Park 0056].
Kim is silent with the additional coating layer of the window to be a hard coating layer. 
Park discloses a protective layer that is a hard coating layer formed of a material having high hardness [0051]. The layer is formed on an outer surface of the window [Fig. 1 and Fig. 2].
Kim and Park both disclose a window for a display device that comprises a multilayer structure with a coating layer that is disposed on the outer surface of the structure. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the hard coating layer of Park for the coating layer of Kim motivated by forming a protective layer that protects the window from mechanical and/or physical damage [Park 0051].
In regard to claim 2, modified Kim discloses that the first layer has a thickness of 100 µm to about 300 µm [Park 0059].
In regard to claim 3, modified Kim discloses that an adhesive layer is disposed between the first layer and the second layer [Park 0061].
In regard to claim 4, Kim discloses that support substrate film includes polyimide, polyethylene terephthalate, polymethylmethacrylate, polyethylenenaphthalate [0026].
In regard to claim 6, Kim discloses that the coating is formed a urethane acrylate [0044].
In regard to claim 7, Kim discloses that the thickness of the coating layer is about 3 µm or more to about 20 µm [0067]A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
In regard to claim 8, modified Kim discloses that the hard coat layer has a pencil hardness of greater than about 4H [Park 0053]. The hard coat layer is formed of the same materials that are disclosed by the applicant (specification pg. 23-27). Thus, it would naturally flow that the hard coating layer has a transmittance for light in the visible wavelength band of about 90% or more [Park 0052]. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 9, modified Kim discloses that the hard coat layer comprises polysilsesquioxane and mixtures of an inorganic material such as silica, alumina, or zirconia, and/or an organic/inorganic hybrid material such as polysilsesquioxane, with an organic material such as a (meth)acryl resin, an epoxy resin, a silicone resin, or a combination thereof [Park 0052]. Thus, the hard coat material satisfies chemical formula 13.  
In regard to claims 10-11, Kim discloses a flexible plastic film that has excellent flexibility while exhibiting high hardness [abstract]. The films are excellent for windows of display devices [0003 and 0011]. The film comprises a support substrate having an elastic modulus of 4 GPa or more [0015]. A coating layer may be formed on both surfaces of the support surface [0030]. The flexible plastic film may further include at least one selected from a layer, a membrane, a film or the like, such as a plastic resin film, a release film, a conductive film, a conductive layer, a liquid crystal layer, a coating layer, a cured resin layer, a non-conductive film, a metal mesh layer or a patterned metal layer on the top surface of at least on coating layer or between the substrate film and the coating layer [0068].  The examiner considers the coating layer on one surface of the support substrate to be the first layer, the support substrate of Kim to be the second layer of the applicant’s claimed window, and the coating layer on the other surface of the support substrate to be the third layer disposed on the second layer, and the additional coating layer to be the hard coating layer disposed on the third layer. 
Kim is silent with regard to the window comprising a first layer comprising a hardness of about 0.2 GPa or less and a transmittance of about 90% or more for light in a visible wavelength. 
Kim discloses that the coating layer is formed from a urethane acrylate [0044]. This is the same material that the applicant discloses in the specification. Thus, it would naturally flow that the coating has a hardness of about 0.2 GPa layer and has a transmittance of about 90% of more for light in a visible wavelength range. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Kim is silent with the additional coating layer of the window to be a hard coating layer. 
Park discloses a protective layer that is a hard coating layer formed of a material having high hardness [0051]. The layer is formed on an outer surface of the window [Fig. 1 and Fig. 2].
Kim and Park both disclose a window for a display device that comprises a multilayer structure with a coating layer that is disposed on the outer surface of the structure. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the hard coating layer of Park for the coating layer of Kim motivated by forming a protective layer that protects the window from mechanical and/or physical damage [Park 0051].
	In regard to claim 12, Kim discloses that the first layer and the second layer are in direct contact with each other [Park Fig. 1].
In regard to claim 13, Kim discloses a flexible plastic film that has excellent flexibility while exhibiting high hardness [abstract]. The films are excellent for windows of display devices [0003 and 0011]. The film comprises a support substrate having an elastic modulus of 4 GPa or more [0015]. A coating layer may be formed on at least one surface of the support surface [0020]. The flexible plastic film may further include at least one selected from a layer, a membrane, a film or the like, such as a plastic resin film, a release film, a conductive film, a conductive layer, a liquid crystal layer, a coating layer, a cured resin layer, a non-conductive film, a metal mesh layer or a patterned metal layer on the top surface of at least on coating layer or between the substrate film and the coating layer [0068].  The examiner considers the support substrate of Kim to be the second layer of the applicant’s claimed window, the coating layer to be the third layer disposed on the second layer, and the additional coating layer to be the hard coating layer disposed on the third layer. 
Kim is silent with regard to the young’s modulus of the third layer being between 1 GPa and 10 GPa. Kim discloses that when a film has an elastic modulus less than 4 GPa, sufficient hardness cannot be achieved, and if the elastic modulus exceeds 9 GPa which is too high, it may be difficult to form a film having flexibility [0023]. Kim discloses that the coating layer is to having sufficient flexibility and at the same time achieve high hardness [0039]. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a young’s modulus of 1 GPa to 10 GPa for the third layer of Kim motivated by the expectation of forming a layer that has sufficient flexibility and hardness.    
Kim is silent with regard to the window comprising a first layer having a transmittance for light in a visible wavelength band greater than 90%. 
Park discloses a window for display device that includes a buffer layer 13 that is disposed under a substrate to absorb and/or smooth an impact force to an upper side of the substrate [0056]. The buffer layer 13 is formed of a polyurethane [0058]. It would naturally flow that the buffer layer has a transmittance of about 90% of more for light in a visible wavelength range because it is formed of the same materials as the applicant’s first layer [specification 0074]. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise. The buffer layer 13 is considered a first layer [fig. 1]. 
Kim and Park both disclose a window for a display device that comprises a multilayer structure that includes a substrate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the buffer layer comprising polyurethane of Park on the outer side of the substrate layer of Kim motivated by the expectation of forming a layer that absorbs and/or smooths an impact force of the substrate [Park 0056].
Kim is silent with the additional coating layer of the window to be a hard coating layer. 
Park discloses a protective layer that is a hard coating layer formed of a material having high hardness [0051]. The layer is formed on an outer surface of the window [Fig. 1 and Fig. 2].
Kim and Park both disclose a window for a display device that comprises a multilayer structure with a coating layer that is disposed on the outer surface of the structure. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the hard coating layer of Park for the coating layer of Kim motivated by forming a protective layer that protects the window from mechanical and/or physical damage [Park 0051].
	In regard to claim 14, modified Kim discloses that the buffer layer 13 is formed of a polyurethane [Park 0058].
	In regard to claim 15, modified Kim discloses that the first layer has a thickness of 100 µm to about 300 µm [Park 0059].
	In regard to claim 16, modified Kim discloses that the buffer layer 13 is formed of a polyurethane [Park 0058]. It would naturally flow that the buffer layer has a hardness of about 0.2 GPa because it is formed of the same materials as the applicant’s first layer [specification 0074]. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
	In regard to claim 17, Kim discloses that the first layer may comprise urethane acrylate [0031]. A coating layer may be formed on both surfaces of the support surface [0030].
In regard to claim 18, Kim discloses that the first layer and the second layer are in direct contact with each other [Park Fig. 1].
	In regard to claim 19, Kim discloses that the third layer comprises urethane acrylate [0031]. 
 	In regard to claim 20, modified Kim discloses that the hard coat layer has a pencil hardness of greater than about 4H [Park 0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782